 1 MCGREGOR W. SCOTT
   United States Attorney
 2 W. DEAN CARTER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 E-mail:      dean.carter@usdoj.gov
   Telephone: (916) 554-2781
 5 Facsimile: (916) 554-2900

 6 Attorneys for Defendant
   UNITED STATES OF AMERICA
 7

 8

 9                            IN THE UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11

12 E. & J. GALLO WINERY, a California          No. 2:19-cv-02120-WBS-KJN
   corporation,
13                                             AMENDED STIPULATION AND ORDER
                       Plaintiff,              CONTINUING HEARING ON UNITED
14                                             STATES OF AMERICA’S MOTION TO
                  v.                           DISMISS FIRST AMENDED COMPLAINT
15
   PESTMASTER SERVICES, INC., a California
16 corporation, JEFFREY M, VAN DIEPEN, and
   UNITED STATES OF AMERICA,
17
                       Defendants.
18

19
20

21

22

23

24

25

26
27

28
     STIPULATION AND PROPOSED
     ORDER TO CONTINUE HEARING
30                                             1
 1                                       AMENDED STIPULATION

 2          IT IS HEREBY STIPULATED, by and between Plaintiff E. & J. Gallo Winery and Defendant

 3 United States of America that the hearing on the United States’ Motion to Dismiss First Amended

 4 Complaint is continued to May 18, 2020, at 1:30 p.m. and the Scheduling Conference currently set for

 5 April 27, 2020, at 1:30 p.m., is continued to July 20, 2020, at 1:30 p.m. Currently, the hearing on

 6 Defendant United States’ Motion to Dismiss is scheduled for March 23, 2020, at 1:30 p.m. However,

 7 given the uncertainty caused by the coronavirus, undersigned counsel for the United States has been

 8 directed to telework and request continuances of court appearances where possible.

 9

10 Dated: March 17, 2020                                 MCGREGOR W. SCOTT
                                                         United States Attorney
11
                                                 By:     /s/ W. Dean Carter
12                                                       W. DEAN CARTER
                                                         Assistant United States Attorney
13
                                                         Attorneys for Defendant
14                                                       UNITED STATES OF AMERICA
15

16                                               By:     /s/ Gregory Mason (authorized 3/17/20)
                                                         GREGORY MASON
17
                                                         McCORMICK, BARSTOW, SHEPPARD,
18                                                       WAYTE & CARRUTH LLP
19                                                       E. & J. GALLO WINERY
                                                         David Fallek
20
                                                         Attorneys for Plaintiff E. & J. GALLO WINERY
21

22

23

24

25

26
27

28
     STIPULATION AND PROPOSED
     ORDER TO CONTINUE HEARING
30                                                      2
 1                                                 ORDER

 2         Because of the current evolving situation with regard to the Coronavirus and this court’s General

 3 Orders relating thereto, the hearing on the United States of America’s Motion to Dismiss First Amended

 4 Complaint and the Scheduling Conference are dropped from calendar. The motion to dismiss will be

 5 taken under submission and decided without oral argument.

 6 Dated: March 18, 2020

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

      PROPOSED ORDER TO CONTINUE HEARING               1
30
